PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/270,237
Filing Date: 7 Feb 2019
Appellant(s): AJINOMOTO CO., INC.



__________________
Stephen G. Baxter and Grace E. Kim
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 29th 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 20th 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al (USPub 2011/0081444 A1) (‘Nakazawa1’) and Nakazawa et al (USPub 2014/0065260 A1) (‘Nakazawa2’). Evidenced by NPL “L-Histidine hydrochloride monohydrate” (‘Chembook’) (from https://www.chemicalbook.com/ChemicalProductProperty_EN_cb1369616.htm).

Regarding claims 10-11, 16, 20 and 23: Nakazawa1 and Nakazawa2 disclose a feed additive composition (i.e., underwater granule) for ruminants comprising biological active ingredients, such as basic amino acids (i.e., lysine, arginine, ornithine and salts thereof) and acidic and neutral amino acids (i.e., isoleucine, threonine, glutamine, methionine tryptophan and salts thereof) dispersed through hydrogenated vegetable oil and hydrogenated animal oil each having a melting point of higher than 50ºC and lower than 90ºC and lecithin, and of dispersing the biological active ingredients in melted mixture of the oil and lecithin, and of solidifying the melted mixture in a water bath to form the underwater granule (see Nakazawa1 abstract, paragraphs [0043]-[0044], claims 1-4; Nakazawa2 abstract, paragraphs [0032]-[0035]; claims 1-5). Nakazawa1 and Nakazawa 2 disclose of encapsulated lysine, arginine, ornithine and salts thereof (see Nakazawa1, claim 4) and isoleucine, threonine, glutamine, methionine tryptophan and salts thereof (see Nakazawa2, claim 5) which have a solubility between 0.001 g and 20g in 20ºC water, and of particles with a diameter from 0.5-5mm (see Nakazawa1 paragraphs [0044] and [0059]; Nakazawa2, paragraphs [0033] and [0039]), which overlaps the particle size recited in claim 10, thus prima facie case of obviousness exists (see MPEP §2144.05).
As to pulverizing the solidified granules/melted mixture recited in claims 10, 20 and 23: Nakazawa1 and Nakazawa2 disclose pulverizing and sieve analysis/screening of the biological active ingredients to attain desire particle sizes (see Nakazawa1 paragraph [0044]; Nakazawa2 paragraph [0040]), but fail to disclose pulverizing the solidified granules; However, given the fact that pulverizing larger particles to attain smaller particles of desired size is well known and conventional (see Nakazawa1 paragraph [0044]; Nakazawa2 paragraph [0040]; Current Specification page 15, lines 29-34 and page 16, lines 4-16), it would have been obvious to a skilled artisan to adjust the size of the solidified granules by pulverization in order to attain granules with desired size, and thus arrive at the claimed limitations.
Regarding claims 12-13: Nakazawa1 discloses the biological active substance is between 40wt% to 60wt% (see Nakazawa1 paragraph [0043]), and Nakazawa2 discloses the biological active substance is between 40wt% to 66wt% (see Nakazawa2 Example 1, Table 1)
Regarding claims 14-15: Nakazawa1 discloses the lecithin is between 0.05wt% to 6wt% (see Nakazawa1 paragraph [0043]), Nakazawa2 discloses the lecithin is between 0.1wt% to 2wt% (see Nakazawa1 paragraph [0035])
Regarding claims 18, 21 and 24: Nakazawa1 and Nakazawa2 disclose a feed additive composition (i.e., underwater granule) for ruminants comprising biological active ingredients, such as basic amino acids (i.e., lysine, arginine, ornithine and salts thereof) and acidic and neutral amino acids (i.e., isoleucine, threonine, glutamine, methionine tryptophan and salts thereof) (see Nakazawa1 abstract, paragraphs [0043]-[0044], claims 1-4; Nakazawa2 abstract, paragraphs [0032]-[0035]; claims 1-5). Nakazawa1 discloses encompassing basic amino acids, but fails to disclose the basic amino acid Histidine HCl; However, given the fact that there is a limited and finite number of basic amino acids, and since Histidine HCl has a water solubility of about 0.1699g per 100g @20ºC (see Chembook page 1), it would have been obvious to a skill artisan to have dispersed Histidine HCl in the melted oil and lecithin to form the feed additive composition, and thus arrive at the claimed limitations. 
Regarding claims 19, 22 and 25: Nakazawa1 and Nakazawa2 disclose a feed additive composition (i.e., underwater granule) for ruminants comprising biological active ingredients, such as basic amino acids (i.e., lysine, arginine, ornithine and salts thereof) and acidic and neutral amino acids (i.e., isoleucine, threonine, glutamine, methionine tryptophan and salts thereof) (see Nakazawa1 abstract, paragraphs [0043]-[0044], claims 1-4; Nakazawa2 abstract, paragraphs [0032]-[0035]; claims 1-5).

(2) Response to Argument
The response is numbered according to Appellants’ arguments, highlighted in bold below.

	Error 1:

	Appellant argues the prior art references fail to render the claimed invention obvious, because the Examiner erred by failing to sufficiently consider the evidence of improved properties such as improved protection rates and dissolution ratios demonstrated in the instant specification, as Appellant discovered that pulverizing the claimed product to a desired size between 0.5mm to 2.0mm provided better protection to the biological active substance when mixed in warm water (i.e., protection ratio) and better dissolution rate when mixed in bile solution (i.e., dissolution ratio) as provided in examples 3, 4 and comparative examples 10 and 11 in the specification. Examiner respectfully disagrees.
	While Appellant provided evidence regarding dissolution rates of pulverized and non-pulverized particles of different sizes, it is noted that the dissolution rates evidence fails to render the claimed invention patentable over the prior art, as the current claims do not recite dissolution rates. Thus, the evidence fails to reasonably commensurate in scope with the claimed invention.
	Moreover, the evidence provided does not show the criticality of the claimed particle sizes as compared to the overlapping or encompassing particle sizes in Nakazawa1 and Nakazawa2 in order to overcome the prima facie case of obviousness.
	In the alternative, examples 3, 4 and comparative examples 10 and 11 fail to show that pulverizing the claimed product improves the protection and dissolution ratios of the product, because the pulverization step is not the only difference between the feed additive in examples 3 and 4 and the feed additive in comparative examples 10 and 11. That is, the feed additive in examples 3 and 4 is compositionally different than the feed additive in comparative examples 10 and 11, as the feed additives comprise different active ingredients that are protected by lipid compositions comprising different contents of fat and lecithin (see Table 1 of the specification). Furthermore, aside of the pulverizing step, the feed additive in examples 3 and 4 is prepared by a different method than the feed additive in comparative examples 10 and 11, as the feed additive in examples 3 and 4 is prepared by mixing melted lipid composition and ground active ingredient and dropping the melted mixture through a multi-hole shooter into water to cool/solidify, whereas the feed additive in comparative examples 10 and 11 is prepared by dropwise addition of melted lipid composition onto ground active ingredient in a granulator followed by cooling/solidifying the coated active ingredient (i.e., granules) in the granulator; However, given the fact the compositional makeup and method of preparation of the feed additive clearly affect its dissolution and protection profiles, the fact that the pulverized feed additive in examples 3 and 4 exhibited improved dissolution and protection profiles over the non-pulverized and compositionally different feed additive in comparative examples 10 and 11, does not show that the apparent improvement was due to the pulverization step.

	Error 2:

	Appellant argues the prior art references fail to render the claimed invention obvious, because the Examiner erroneously refuses to acknowledge that the evidence and literature of record demonstrates that6 the superior results shown in the specification would have been unexpected to a person of ordinary skill in the art at the time of the invention. Rather than consider the evidence, the Examiner dismisses the superior results shown in the specification based on an erroneous finding that the prior art suggests that the improved protection and dissolution effects achieved by the present inventors would flow naturally from pulverizing the feed particles to a desired size. That is, Wu et al., discloses that the polymer coating (not fat coating) efficiency is dependent on the surface smoothness and of a pellet (i.e., core) before coating, which does not refute that Applicant had unexpectedly discovered that pulverizing the claimed product to a desired size between 0.5mm to 2.0mm provided better protection to the biological active substance when mixed in warm water (i.e., protection ratio) and better dissolution rate when mixed in bile solution (i.e., dissolution ratio) as provided in examples 3, 4 and comparative examples 10 and 11 in the specification. Examiner respectfully disagrees.
	The Examiner had not asserted the prior art suggests that the improved protection and dissolution effects achieved by the present inventors would flow naturally from pulverizing the feed particles to a desired size.
	Moreover, while Appellant had presented evidence and argument that Wu does not refute an alleged finding that pulverizing the claimed product to a desire particle size provides better protection to the biological active substance than a claimed product of the same particle size that was not pulverized; However, examples 3, 4 and comparative examples 10 and 11 fail to show that pulverizing the claimed product improves the protection and dissolution ratios of the product, because the pulverization step is not the only difference between the feed additive in examples 3 and 4 and the feed additive in comparative examples 10 and 11. That is, the feed additive in examples 3 and 4 is compositionally different than the feed additive in comparative examples 10 and 11, as the feed additives comprise different active ingredients that are protected by lipid compositions comprising different contents of fat and lecithin (see Table 1 of the specification). Furthermore, aside of the pulverizing step, the feed additive in examples 3 and 4 is prepared by a different method than the feed additive in comparative examples 10 and 11, as the feed additive in examples 3 and 4 is prepared by mixing melted lipid composition and ground active ingredient and dropping the melted mixture through a multi-hole shooter into water to cool/solidify, whereas the feed additive in comparative examples 10 and 11 is prepared by dropwise addition of melted lipid composition onto ground active ingredient in a granulator followed by cooling/solidifying the coated active ingredient (i.e., granules) in the granulator.
Accordingly, given the fact the compositional makeup and method of preparation of the feed additive clearly affect its dissolution and protection profiles, the fact that the pulverized feed additive in examples 3 and 4 exhibited improved dissolution and protection profiles over the non-pulverized and compositionally different feed additive in comparative examples 10 and 11, does not show that the apparent improvement was due to the pulverization step.

	Error 3:
	
Appellant argues the Examiner erred in concluding that the improved protection and dissolution effects flow naturally from pulverizing the feed particles to a desired size. The Examiner appears to be taking the position that the protection and dissolution improvements are inherent to the combination of Nakazawa1 and Nakazawa2. The Examiner respectfully disagrees.
	The Examiner had not concluded the prior art suggests that the improved protection and dissolution effects achieved by the present inventors would flow naturally from pulverizing the feed particles to a desired size, and Appellant had failed to provide evidence that show the criticality of the claimed particle sizes as compared to the overlapping or encompassing particle sizes in Nakazawa1 and Nakazawa2 in order to overcome the prima facie case of obviousness.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792   

/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                          
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.